
	

113 S697 IS: Contract Screener Reform and Accountability Act
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 697
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reform and improve the oversight of the performance of
		  passenger and baggage security screening at domestic commercial airports by
		  private screening companies, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Contract Screener Reform and
			 Accountability Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reform
					Sec. 101. Prohibition on screening by subsidiaries of
				foreign-owned corporations.
					Sec. 102. Competition for private screening
				contracts.
					Sec. 103. Prohibition on certain subcontracting.
					Sec. 104. Flexibility in approving airport operator
				applications.
					Sec. 105. Enhanced standards for application
				assessments.
					Sec. 106. Timeline for awarding a contract for screening
				services.
					Sec. 107. Prohibition on bonuses and other awards.
					Sec. 108. Cost analysis.
					Sec. 109. Customer service.
					Sec. 110. Information on transition plans.
					TITLE II—Oversight
					Sec. 201. Enhanced oversight.
					Sec. 202. Security breaches.
					Sec. 203. Covert testing of contract screener
				performance.
					Sec. 204. Contracting prohibition for compromising covert
				security testing.
					Sec. 205. Proper handling of sensitive security
				information.
					TITLE III—Workforce Protections
					Sec. 301. Job and benefit protections.
					Sec. 302. Retention and discipline.
					Sec. 303. Protections for reporting deficiencies, waste, or
				vulnerabilities.
				
			IReform
			101.Prohibition on
			 screening by subsidiaries of foreign-owned corporationsSubsection (d) of section 44920 of title 49,
			 United States Code, is amended—
				(1)by striking
			 (d) and
			 all that follows through The Under Secretary may enter and
			 inserting the following:
					
						(d)Standards for
				private screening companiesThe Under Secretary may
				enter
						;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving
			 such paragraphs, as so redesignated, two ems to the left.
				102.Competition for
			 private screening contractsSection 44920 of title 49, United States
			 Code, is amended by striking subsection (h).
			103.Prohibition on
			 certain subcontractingSection
			 44920 of title 49, United States Code, as amended by section 102 of this Act,
			 is further amended by adding at the end the following new subsection:
				
					(h)Prohibition on
				certain subcontractingThe
				Under Secretary is prohibited from entering into any contract for screening
				services under this section that would allow for the screening services to be
				performed by a
				subcontractor.
					.
			104.Flexibility in
			 approving airport operator applicationsParagraph (2) of section 44920(b) of title
			 49, United States Code, is amended by striking shall and
			 inserting may.
			105.Enhanced
			 standards for application assessmentsParagraph (2) of section 44920(b) of title
			 49, United States Code, is amended by inserting before the period at the end
			 the following: and at airports nationwide.
			106.Timeline for
			 awarding a contract for screening servicesSubsection (b) of section 44920 of title 49,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)Timeline for
				awarding a contract for screening services
						(A)In
				generalNot later than 270
				days after approving an application under paragraph (1), the Under Secretary
				shall award a contract to a qualified private screening company in accordance
				with subsections (c) and (d).
						(B)NotificationIf
				the Under Secretary is unable to make an award in accordance with subparagraph
				(A), the Under Secretary shall notify the airport operator that submitted the
				application at issue of the determination and the basis for such determination,
				and about eligibility for reapplication in accordance with subsection
				(a).
						.
			107.Prohibition on
			 bonuses and other awardsSection 44920 of title 49, United States
			 Code, as amended by section 103 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(i)Prohibition on
				bonuses and other awardsThe
				Under Secretary is prohibited from providing funding to any private screening
				company that provides screening services at an airport in excess of the amount
				required for the performance of such screening
				services.
					.
			108.Cost
			 analysisSection 44920 of
			 title 49, United States Code, as amended by section 107 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(j)Cost
				analysis
						(1)In
				generalNot later than 180
				days after the date of the enactment of the Contract Screener Reform and Accountability
				Act, the Comptroller General of the United States shall provide
				to the Under Secretary guidance on how to conduct an analysis of the total
				annual cost incurred by the Federal Government with respect to screening
				services provided by private screening companies.
						(2)ActionNot
				later than 180 days after receipt of the guidance described in paragraph (1)
				and annually thereafter, the Under Secretary shall utilize such guidance to
				identify costs incurred by the Federal Government as a result of overseeing the
				performance of private screening companies, compared with costs incurred by the
				Under Secretary at airports that utilize Federal Government personnel for
				passenger and baggage
				screening.
						.
			109.Customer
			 serviceSection 44920 of title
			 49, United States Code, as amended by section 108 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(k)Customer
				service
						(1)Notification to
				publicThe operator of each
				airport at which a private screening company provides screening services under
				this section shall prominently display signs in the immediate vicinity of the
				passenger screening area notifying the flying public that passenger and baggage
				screening at the airport is conducted by contract screening personnel and not
				by Federal Government personnel. Such signs shall also display a contact number
				and Internet website address maintained by such private screening company for a
				passenger to report complaints about the passenger's screening
				experience.
						(2)Tracking and
				reporting of complaintsEach
				private screening company that provides screening services at an airport under
				this section shall track all passenger complaints made under paragraph (1) and
				regularly report on those complaints to the Under Secretary through, to the
				maximum extent practicable, the contracting officer of the private screening
				company. The Under Secretary shall report to the Committee on Homeland Security
				of the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate on those complaints upon
				request.
						.
			110.Information on
			 transition plansSubsection
			 (b) of section 44920 of title 49, United States Code, as amended by section
			 106, is further amended by adding at the end the following new
			 paragraph:
				
					(5)TransitionNot later than 90 days after an airport
				operator provides notice to the Under Secretary of the decision of the airport
				operator to discontinue the use of screening personnel of a qualified private
				screening company at an airport and use Federal Government personnel for
				screening services at the airport, the Under Secretary shall provide the
				airport operator with information on how the Under Secretary intends to carry
				out the transition of screening services, including an anticipated timeline and
				key
				benchmarks.
					.
			IIOversight
			201.Enhanced
			 oversightSection 44920 of
			 title 49, United States Code, as amended by section 109 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(l)Enhanced
				oversightNot later than 180
				days after the date of the enactment of the Contract Screener Reform and Accountability
				Act, the Under Secretary shall develop and implement a system to
				be carried out, to the maximum extent practicable, by the contracting officer
				who oversees each respective private screening company providing screening
				services at an airport under this section, to enhance monitoring of performance
				of each such private screening company. The system shall, at a minimum, provide
				year-to-year information about performance by each such private screening
				company, and be in a format to provide for comparison with airports in the same
				category where screening services are provided by Federal Government personnel
				with respect to detection rates of threats and threat image tests,
				recertification pass rates, covert performance assessments, and evaluations
				used to assess screener performance on various elements that may affect
				security and a passenger’s overall travel
				experience.
					.
			202.Security
			 breachesSection 44920 of
			 title 49, United States Code, as amended by section 201 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(m)Security
				breaches
						(1)In
				generalA private screening
				company that provides screening services at an airport under this section shall
				report to the Under Secretary each security breach at that airport. Each such
				report shall include—
							(A)a detailed description of the security
				breach;
							(B)information
				regarding where the breach occurred;
							(C)information
				regarding law enforcement notification of and response to the breach;
				and
							(D)any corrective
				action taken in response to the breach.
							(2)Annual
				reportsThe Under Secretary
				shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate an annual report containing the information on security breaches
				required to be submitted to the Under Secretary pursuant to paragraph (1),
				including the definition of security breach used by the Under
				Secretary for purposes of this subsection. To the extent practicable, the
				report shall be submitted in unclassified form with a classified appendix if
				necessary.
						.
			203.Covert testing
			 of contract screener performanceSection 44920 of title 49, United States
			 Code, as amended by section 202 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(n)Covert
				testing
						(1)In
				generalThe Comptroller
				General of the United States shall conduct annual covert testing of airports
				where private screening companies provide screening services under this
				section. To the extent practicable, such covert testing shall be conducted at
				one airport with contract screener personnel within each airport category that
				was not the subject of covert testing by another Federal entity during the same
				year.
						(2)Report
				requiredThe Comptroller
				General shall submit to the Under Secretary and to the Committee on Homeland
				Security of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate a report that contains the results of
				covert testing conducted under paragraph (1). To the extent practicable, each
				such report shall be submitted in unclassified form with a classified appendix
				if
				necessary.
						.
			204.Contracting
			 prohibition for compromising covert security testingSubsection (d) of section 44920 of title 49,
			 United States Code, as amended by section 101 of this Act, is further
			 amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)on or after the date of the enactment of
				the Contract Screener Reform and
				Accountability Act, neither the private screening company, nor
				its parent company, if applicable, has compromised any covert security testing
				by notifying individuals employed by the private screening company that the
				covert testing was occurring, or has otherwise been found to have knowingly
				compromised covert testing conducted pursuant to subsection (n) or any other
				covert testing conducted by the Inspector General of the Department of Homeland
				Security, the Comptroller General of the United States, or the Under
				Secretary.
						.
				205.Proper handling
			 of sensitive security informationSection 44920 of title 49, United States
			 Code, as amended by section 203 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(o)Proper handling
				of sensitive security informationThe Under Secretary shall require each
				private screening company that provides screening services at an airport under
				this section to provide all individuals employed by the private screening
				company with annual training for the proper handling of all sensitive
				information, including sensitive security
				information.
					.
			IIIWorkforce
			 Protections
			301.Job and benefit
			 protectionsSubsection (c) of
			 section 44920 of title 49, United States Code, is amended to read as
			 follows:
				
					(c)Qualified
				private screening company
						(1)In
				generalBeginning on the date
				of the enactment of the Contract Screener
				Reform and Accountability Act, a private screening company is
				qualified to provide screening services at an airport under this section if the
				private screening company will—
							(A)employ only individuals to provide such
				services who meet all the requirements of this chapter applicable to Federal
				Government personnel who perform screening services at airports under this
				chapter;
							(B)provide the right of first refusal to the
				Federal Government personnel who performed screening services at the airport
				before the contract to provide screening services at the airport was awarded to
				the private screening company;
							(C)presume that personnel described in
				subparagraph (B) who are in good standing are qualified under this subsection;
				and
							(D)offer such individuals employment with
				compensation and other benefits that are equal to or greater than the level of
				compensation and other benefits that such personnel were provided by the
				Federal Government at the time the contract to provide screening services at
				the airport was awarded to the private screening company.
							(2)Rule of
				constructionNothing in this subsection may be construed to
				require any private screening company that is a qualified private screening
				company as of the date that is one day before the date of the enactment of the
				Contract Screener Reform and Accountability
				Act to implement paragraph (1) with respect to any contract that
				was entered into with the Under Secretary before such date of
				enactment.
						.
			302.Retention and
			 disciplineSection 44920 of
			 title 49, United States Code, as amended by section 205 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(p)Retention and
				discipline
						(1)In
				generalEach private
				screening company that provides screening services at an airport under this
				section shall, on a monthly basis, provide the Under Secretary with information
				on retention rates of screeners and supervisory personnel employed by the
				private screening company at that airport, and a detailed description of
				adverse employment actions taken against any of such screeners or supervisory
				personnel.
						(2)Report
				requiredThe Under Secretary
				shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate, upon request by either such Committee, a report containing the
				information required to be provided to the Under Secretary under paragraph
				(1).
						.
			303.Protections for
			 reporting deficiencies, waste, or vulnerabilities
				(a)In
			 generalSection 44920 of
			 title 49, United States Code, as amended by section 302 of this Act, is further
			 amended by adding at the end the following new subsection:
					
						(q)Protections for
				reporting deficiencies
							(1)In
				generalNot later than 90
				days after the date of the enactment of the Contract Screener Reform and Accountability
				Act, the Under Secretary shall establish a process by which any
				person may submit to the Under Secretary a report regarding problems,
				deficiencies, waste, or vulnerabilities with respect to screening services
				provided at an airport where such services are provided by a private screening
				company under this section.
							(2)ConfidentialityThe Under Secretary shall keep confidential
				the identity of a person who submits a report under paragraph (1), and any such
				report shall be treated as protected information.
							(3)Acknowledgment
				of receiptIf a report
				submitted under paragraph (1) identifies the person submitting the report, the
				Under Secretary shall respond promptly to the person to acknowledge receipt of
				the report.
							(4)Steps to address
				problemsThe Under Secretary
				shall review and consider the information provided in any report submitted
				under paragraph (1) and shall, as necessary, take appropriate steps under this
				title to address any problem, deficiency, waste, or vulnerability identified in
				such report.
							(5)Retaliation
				prohibited
								(A)ProhibitionNo private screening company may discharge
				any employee or otherwise discriminate against any employee with respect to the
				employee’s compensation, terms, conditions, or other privileges of employment
				because the employee (or any person acting pursuant to a request of the
				employee)—
									(i)notified the Under Secretary of any
				problem, deficiency, waste, or vulnerability with respect to screening services
				provided by the private screening company;
									(ii)refused to engage
				in any practice made unlawful by this title, if the employee has notified the
				private screening company of the alleged illegality;
									(iii)testified before
				or otherwise provided information relevant for Congress or for any Federal or
				State proceeding regarding any provision (or proposed provision) of this
				title;
									(iv)commenced, caused
				to be commenced, or is about to commence or cause to be commenced a proceeding
				under this title;
									(v)testified or is
				about to testify in any such proceeding; or
									(vi)assisted or
				participated in or is about to assist or participate in any manner in such a
				proceeding or in any other action to carry out the purposes of this
				title.
									(B)Suspension of
				contractIf the Under
				Secretary determines that any private screening company has engaged in
				retaliation in violation of subparagraph (A), the Under Secretary shall suspend
				the contract of the private screening company to provide screening services
				under this
				section.
								.
				(b)Rule of
			 constructionNothing in subsection (q) of section 44920 of title
			 49, United States Code, as added by subsection (a) of this section, may be
			 construed as in any manner affecting any other provision of law relating to
			 protections for the reporting of problems, deficiencies, waste, or
			 vulnerabilities, including protections against retaliation related to such
			 reporting.
				
